Citation Nr: 1549507	
Decision Date: 11/24/15    Archive Date: 12/03/15

DOCKET NO.  13-09 221A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to reopen previously denied claim of entitlement to service connection for dental disorder claimed as right side nerves jaw and teeth surgery.

2.  Entitlement to an initial compensable evaluation for status post laceration on back of scalp.

3.  Whether new and material evidence has been received to reopen previously denied claim of entitlement to service connection for head injury, to include headaches, and if so whether the claim may be allowed.

4.  Whether new and material evidence has been received to reopen previously denied claim of entitlement to service connection for stomach ulcers, and if so whether the claim may be allowed.

5.  Whether new and material evidence has been received to reopen previously denied claim of entitlement to service connection for a nervous disorder, and if so whether the claim may be allowed. 
6.  Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

T. Carter, Counsel


INTRODUCTION

The Veteran served on active duty from July 1952 to April 1954 and from March 1957 to April 1958.  His awards and decorations include the Combat Infantryman Badge.

This case comes before the Board of Veterans Appeals (Board) on appeal from a January 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

Before reaching the merits of the issues of entitlement to service connection for residuals of head injury, to include headaches, gastrointestinal disorder, and a psychiatric disorder, the Board must first determine whether new and material evidence has been received to reopen these previously denied claims.  Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001).  The Board has also recharacterized these claims more broadly in order to clarify the nature of the benefits sought and ensure complete consideration of the claims.  Clemons v. Shinseki, 23 Vet. App. 1, 5-6, 8 (2009).

In October 2015, the Veteran testified at a Travel Board hearing at the RO in St. Petersburg, Florida before the undersigned Veterans Law Judge.  

This appeal was processed using the Veterans Benefits Management System (VBMS) and the Virtual VA electronic claims files.  Accordingly, any future consideration of the case should take into consideration the existence of these electronic records.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to service connection for residuals of head injury, to include headaches, gastrointestinal disorder, psychiatric disorder, and bilateral hearing loss are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  At the October 2015 Board hearing, prior to the promulgation of a decision in the appeal, the Veteran indicated that he wanted to withdraw his appeal for the issues of whether new and material evidence has been received to reopen previously denied claim of entitlement to service connection for a dental disorder claimed as right side nerves jaw and teeth surgery, and entitlement to an initial compensable evaluation for status post laceration on back of scalp.

2.  In a February 1981 VA rating decision, the claim for entitlement to service connection for head injury was denied; the Veteran was notified of this action and of his appellate rights, but did not file a Notice of Disagreement.

3.  The evidence received since the February 1981 VA rating decision, regarding service connection for residuals of head injury, to include headaches, is not cumulative or redundant and raises the possibility of substantiating the claim.

4.  In a January 1965 VA rating decision, the claim for entitlement to service connection for stomach ulcers was denied; the Veteran was notified of this action and of his appellate rights, but did not file a Notice of Disagreement.

5.  The evidence received since the January 1965 VA rating decision, regarding service connection for gastrointestinal disorder, is not cumulative or redundant and raises the possibility of substantiating the claim.

6.  In a January 1965 VA rating decision, the claim for entitlement to service connection for nerves, to include chronic anxiety reaction, was denied; the Veteran was notified of this action and of his appellate rights and submitted additional lay statements, and the decision was confirmed in an October 1965 VA rating decision, but the Veteran did not file a Notice of Disagreement.

7.  In a February 1981 VA rating decision, the claim for whether new and material evidence has been received to reopen previously denied claim of entitlement to service connection for a nervous disorder was denied.  The Veteran filed a timely Notice of Disagreement, but did not file a timely substantive appeal in response to an April 1981 Statement of the Case.

8.  The evidence received since the February 1981 VA rating decision, regarding service connection for a psychiatric disorder, is not cumulative or redundant and raises the possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of appeals by the Veteran for the issues of whether new and material evidence has been received to reopen previously denied claim of entitlement to service connection for a dental disorder claimed as right side nerves jaw and teeth surgery, and entitlement to an initial compensable evaluation for status post laceration on back of scalp have been met.  38 U.S.C.A. § 7105(d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).

2.  The February 1981 VA rating decision, regarding service connection for head injury, is final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2015).

3.  New and material evidence has been received since the February 1981 VA rating decision to reopen service connection for residuals of head injury, to include headaches.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. §§ 3.156, 3.303 (2015).

4.  The January 1965 VA rating decision, regarding service connection for stomach ulcers, is final.  38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.104, 20.302, 20.1103.

5.  New and material evidence has been received since the January 1965 VA rating decision to reopen service connection for gastrointestinal disorder.  38 U.S.C.A. § 5108; 38 C.F.R. §§ 3.156, 3.303.

6.  The October 1965 and February 1981 VA rating decisions, regarding service connection for a nervous condition, are final.  38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.104, 20.302, 20.1103.

7.  New and material evidence has been received since the February 1981 VA rating decision to reopen service connection for a psychiatric disorder.  38 U.S.C.A. § 5108; 38 C.F.R. §§ 3.156, 3.303.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Claims Withdrawn

Under 38 U.S.C.A. § 7105(d)(5), the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A substantive appeal may be withdrawn at any time before the Board promulgates a decision and must be in writing except for appeals withdrawn on the record at a hearing.  38 C.F.R. § 20.204.  At the October 2015 Board hearing, prior to the promulgation of a decision in the appeal, the Veteran indicated that he wanted to discontinue his appeal for the issues of whether new and material evidence has been received to reopen previously denied claim of entitlement to service connection for a dental disorder claimed as right side nerves jaw and teeth surgery, and entitlement to an initial compensable evaluation for status post laceration on back of scalp.  As he has withdrawn his appeal as to the stated issues, there remains no allegation of error of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal on these issues, and they are dismissed.

New and Material

With regard to the issues of whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for head injury and stomach ulcers, the requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  Given the decision below, a detailed explanation of how VA complied with its duties to notify and assist is unnecessary.

Head Injury

In a February 1981 VA rating decision, the Agency of Original Jurisdiction denied service connection for head injury.  Service treatment records were negative for any complaint, diagnosis, or treatment for a head injury in service and post-service VA treatment records dated from December 1971 to January 1972 included skull x-ray results of no evidence of a metal plate or any recent or old skull fracture.  The Veteran did not appeal by filing a Notice of Disagreement and no new and material evidence was received within one year of the February 1981 VA rating decision.  Therefore, the February 1981 VA rating decision is final.  See 38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 20.302, 20.1103.

At the time of the February 1981 VA rating decision, the evidence of record showed the Veteran sustained a jeep accident and treated for a 3 inch laceration on the back of his scalp while in service in March 1953.  No current disability pertaining to a head injury was found while in service or during post-service private and VA treatment sessions.

The additional evidence received since the February 1981 VA rating decision includes pertinent November 1985 VA special examination and November 2010 VA examination for traumatic brain injury reports.  In November 1985, the Veteran reported that since his in-service jeep accident, he occasionally had headaches.  In November 2010, he was diagnosed with tension headaches.  Such evidence is pertinent to the element of a current disability.  As a result, the Board finds that the newly received evidence is new and material.  Having received new and material evidence, this service connection claim is reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.

Stomach Ulcers

In a January 1965 VA rating decision, the Agency of Original Jurisdiction denied service connection for stomach ulcers because there was no evidence of a current disability.  The Veteran did not appeal by filing a Notice of Disagreement and no new and material evidence was received within one year of the January 1965 VA rating decision.  Therefore, the January 1965 VA rating decision is final.  See 38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 20.302, 20.1103.

At the time of the January 1965 VA rating decision, the evidence of record showed that while in service, the Veteran complained about his stomach in July 1952, was treated for gastrointestinal complaints in August 1953, and complained about his abdomen in November 1953.  No current disability pertaining to the stomach was found while in service, during post-service private and VA treatment sessions, or on VA examination in July 1954.

The additional evidence received since the January 1965 VA rating decision includes private treatment records dated February 2009 and July 2010.  In February 2009, an existing/possible diagnosis of gastrointestinal reflux disease (GERD) was noted.  In July 2010, review of the Veteran's gastrointestinal system noted heartburn and indigestion was present.  Such evidence is pertinent to the element of a current disability.  As a result, the Board finds that the newly received evidence is new and material.  Having received new and material evidence, this service connection claim is reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.

Psychiatric Disorder

In a January 1965 VA rating decision, the Agency of Original Jurisdiction denied service connection for nerves, to include chronic anxiety reaction, because the post-service diagnosis of chronic anxiety reaction was shown to have developed since separation from service and not related to the 1957 acute nervous episode while in service.  The Veteran submitted additional lay statements, and the decision was confirmed in an October 1965 VA rating decision.  The Veteran did not appeal by filing a Notice of Disagreement and no new and material evidence was received within one year of the October 1965 VA rating decision.  Therefore, the October 1965 VA rating decision is final.  See 38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 20.302, 20.1103.

Pursuant to the Veteran's January 1981 VA Form 21-526 (Application for Compensation and/or Pension Benefits), the Agency of Original Jurisdiction denied the claim in a February 1981 VA rating decision.  The Veteran filed a timely Notice of Disagreement, but did not file a timely substantive appeal in response to an April 1981 Statement of the Case.  In fact, the Veteran submitted a substantive appeal for this issue in April 1982, which was more than on year after the February 1981 rating decision and 60 days after the April 1981 Statement of the Case.  The Veteran was also notified that his submission was untimely in an April 1982 letter by the Agency of Original Jurisdiction.  Therefore, the February 1982 VA rating decision is final.  See 38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 20.302, 20.1103.

At the time of the February 1981 VA rating decision, the evidence of record showed that while in service, the Veteran complained of feeling nervous in December 1957 and underwent a neuropsychiatric evaluation with no diagnoses rendered in December 1957.  Moreover, his post-service psychiatric diagnosis was anxiety reaction, as rendered after VA in-patient treatment from October 1964 to December 1964.

The additional evidence received since the February 1981 VA rating decision includes November 1985 VA psychiatric consultation and November 2010 VA examination for PTSD reports.  Specifically, the Veteran was rendered additional psychiatric diagnoses of major depressive disorder in November 1985 and depressive disorder Not Otherwise Specified in November 2010.  Such evidence is pertinent to the element of a current disability.  As a result, the Board finds that the newly received evidence is new and material.  Having received new and material evidence, this service connection claim is reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.


ORDER

The appeal for whether new and material evidence has been received to reopen previously denied claim of entitlement to service connection for dental disorder claimed as right side nerves jaw and teeth surgery is dismissed.

The appeal for entitlement to an initial compensable evaluation for status post laceration on back of scalp is dismissed.

As new and material evidence has been received, the claim of entitlement to service connection for residuals of head injury, to include headaches, is reopened; to this extent, the appeal is granted.  

As new and material evidence has been received, the claim of entitlement to service connection for gastrointestinal disorder is reopened; to this extent, the appeal is granted.

As new and material evidence has been received, the claim of entitlement to service connection for a psychiatric disorder is reopened; to this extent, the appeal is granted.
REMAND

A remand is needed to obtain identified outstanding relevant VA treatment records.  The March 2013 Statement of the Case states review of VA treatment records from the VA Medical Center Healthcare System in Gainesville, Florida dated from June 2010 to March 2013; however, review of the record contains the most recent VA treatment record dated October 2010 from the VA Outpatient Clinic in Jacksonville, Florida.  In addition, the Veteran reported at the October 2015 Board hearing that the last time he sought treatment for his stomach was approximately one year prior by a VA physician in Jacksonville, Florida.  This request for additional development is potentially be relevant to the remaining issues of entitlement to service connection for residuals of head injury, to include headaches, gastrointestinal disorder, psychiatric disorder, and bilateral hearing loss.

A remand is needed to obtain a copy of the March 1982 Social Security Administration decision for disability benefits to the Veteran identified and any additional records upon which the decision was based.  As of this date, the record contains a cover letter for the March 1982 decision, an August 2014 letter from the Social Security Administration informing the Veteran of his altered monthly payment beginning in December 2013, as well as private treatment records from Baptist Primary Care, Larmoyeux Clinic, and Diagnostic Cardiology Associates.

A remand is needed for the issue of entitlement to service connection for gastrointestinal disorder to obtain a VA examination and medical opinion.  As noted above, service treatment records show the Veteran's complaints about his stomach in July 1952 and abdomen in November 1953 and treatment for gastrointestinal complaints in August 1953.  Within one year of the date of claim, a February 2009 private treatment record noted an existing/possible diagnosis of GERD.  Moreover, during the appeal period, a July 2010 private treatment record notes that review of the Veteran's gastrointestinal system revealed heartburn and indigestion was present.  As of this date, the Veteran has not yet been afforded a VA examination and medical opinion to clarify the existence of a current gastrointestinal disorder and nexus to his in-service relevant complaints.  See 38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303; McLendon v. Nicholson, 20 Vet. App. 79 (2006).

A remand is needed for the issue of entitlement to service connection for bilateral hearing loss to obtain a VA medical opinion because none has been provided.  As of this date, November 2011 audiogram reports show a bilateral hearing loss disability for VA purposes and the Veteran is competent to attest to matters of which he has first-hand knowledge, including observable symptomatology such as noise exposure while in service.  See 38 C.F.R. § 3.385 (2015); Layno v. Brown 6 Vet. App. 465, 470).  In light of the inconsistent evidence of record regarding continuity of hearing loss symptomatology since separation from military service, a VA medical opinion is needed to determine whether the current disability is etiologically related to in-service noise exposure.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain and associate with the claims file all relevant outstanding VA treatment records from the VA Medical Center Healthcare System in Gainesville, Florida dated from June 2010 to March 2013 and any relevant outstanding VA treatment records dated since October 2010.

Also, request a copy of the March 1982 Social Security Administration decision for disability benefits to the Veteran and any additional records upon which the decision was based and associate them with the claims file.

If the AOJ cannot locate such records, the AOJ must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The AOJ must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claim.  The claimant must then be given an opportunity to respond.

2.  After completing the foregoing development and associating all additional records with the claims file, the Veteran should be afforded a VA examination to determine the nature and etiology of a gastrointestinal disorder.  The entire claims file should be made available to and be reviewed by the examiner, and it should be confirmed that such records were available for review.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided. The examiner must elicit a full history of this claimed disorder from the Veteran.  

The examiner should indicate whether the Veteran has a current gastrointestinal disorder and opine as to whether the disorder is at least as likely as not, i.e., is there a 50/50 chance, that the disorder originated during service or related to a period of active service, to include the documented in-service complaints about his stomach in July 1952 and abdomen in November 1953 and treatment for gastrointestinal complaints in August 1953?

An explanation for any opinions expressed must be provided, and if the requested information cannot be provided without resort to speculation, the examiner should so state and explain why.

3.  If, and only if, review of the additional VA treatment records show additional psychiatric diagnoses (other than, anxiety reaction, major depression, major depressive disorder, and depressive disorder Not Otherwise Specified), obtain an additional medical opinion from the VA psychologist who rendered opinions in November 2010 and January 2011, or an appropriate clinician for the Veteran's psychiatric disorder.  If the physician concludes that an examination is required, one should be provided.  The entire claims file should be made available to and be reviewed by the physician, and it should be confirmed that such records were available for review.  An explanation for all opinions expressed must be provided.

The VA physician should (i) identify any psychiatric diagnosis other than anxiety reaction, major depression, major depressive disorder, and depressive disorder Not Otherwise Specified; and (ii) opine as to whether it is at least as likely as not, i.e., is there a 50/50 chance, that the disorder is related to service?

An explanation for any opinions expressed must be provided, and if the requested information cannot be provided without resort to speculation, the examiner should so state and explain why.

4.  Obtain a clarifying medical opinion from the November 2010 VA examiner or an appropriate clinician for the Veteran's bilateral hearing loss disability.  If the audiologist concludes that an examination is required, one should be provided.  The entire claims file should be made available to and be reviewed by the audiologist, and it should be confirmed that such records were available for review.  An explanation for all opinions expressed must be provided.

The Veteran is competent to attest to factual matters of which he had first-hand knowledge, including observable symptomatology, such as noise exposure.  If there is a medical basis to support or doubt the history provided by the Veteran, the audiologist should provide a fully reasoned explanation.

For purposes of this remand, the examiner must assume the Veteran's documented November 2011 audiogram findings of bilateral hearing loss disability for VA purposes in VBMS during the appeal period.

The VA audiologist should opine as to whether it is at least as likely as not, i.e., is there a 50/50 chance, that the bilateral hearing loss disability is related to in-service noise exposure?  It should be indicated whether the hearing loss found is of a type found due to acoustic trauma, or is more likely the type found secondary to advancing age, infection, or other cause.

An explanation for any opinions expressed must be provided, and if the requested information cannot be provided without resort to speculation, the examiner should so state and explain why.

5.  The Veteran is hereby notified that it is his responsibility to report for the examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2015).  In the event that the Veteran does not report for the aforementioned examination, documentation should be obtained which shows that notice scheduling the examination was sent to the last known address.  It should be indicated whether any notice that was sent was returned as undeliverable. 

6.  After the development requested has been completed, the Agency of Original Jurisdiction should review the examination reports and medical opinions to ensure that they are in complete compliance with the directives of this REMAND.  

7.  When the development requested has been completed, the issues on appeal should be reviewed by the Agency of Original Jurisdiction on the basis of additional evidence.  If any benefit sought is not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).

____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


